The opinion of the Court was delivered by
Mr. Justice Pope.
This is an application for the writ *455of mandamus, addressed to this Court in the exercise of its original jurisdiction. The relator, as a taxpayer and citizen of the city of Laurens, is desirous of having the respondent, the Laurens Cotton Mills, pay its taxes for the years 1896, 1897 and 1898, from which it was excused under a resolution adopted by the city council of Laurens, in the year 1893, wherein cotton mills, thread factories, &c., would be excused from all municipal taxes for thirteen years, if they, or either one of them, would locate in the city of Laurens. No ordinance was passed until 1898 — the Laurens Cotton Mills was incorporated in 1896. Upon the presentation of the petition, which will be reported, for the writ in question, the usual order was passed requiring the respondents to make return thereto. The respondent, the City Council of Laurens, made return, virtually admitting all the allegations of fact set up in the petition, but insisting that its corespondent was not liable to pay any taxes for the years 1896, 1897, 1898. But the return (the I, 2, 3, and 4 paragraphs of which will be reported) of the Laurens Cotton Mills denied that the relator was a citizen, or owned property in the city of Laurens; denied the allegations of fact set out in the petition, alleging that it had been assessed to pay taxes in the years 1896, 1897 and 1898, and so on. On the 12th day of December, 1898, the relator demurred to the returns of the respondents. By this step he admits the allegations of fact as set out in the returns. So far as the city of Laurens, or the city council of Laurens, or its clerk and treasurer, are concerned, the demurrer to' their return is well taken.
1 There was no power in the city council of Laurens, in the year 1893, to exempt, or to promise to exempt, factories from taxation upon their location in the city of Laurens. Such a step was a palpable violation of the Constitution, adopted in 1868 — for that instrument required all property, real and personal, to be assessed for taxation. It is useless to multiply words in the discussion of this point, for it has recently been considered in the *456case of Germania Savings Bank v. Town of Darlington, 50 S. C., at pages 366, 367 and 368; and that case is practically conclusive of this. If, then, the city council of Laurens had no authority to release the property of the Laurens Cotton Mills from taxation then, their resolution and ordinance directing their clerk and treasurer, the respondent, L. G. Baile, to cancel the assessment of the property of such Laurens Cotton Mills for taxation was illegal, 'null and void. No matter what may have been the method recognized in the law for laying taxes upon assessed values of property prior to the adoption of the last Constitution, it is now required that the assessment of the property within the limits of a municipality for taxation for State and county purposes shall be the assessment of such property for city or town taxes. There never was any power in this State, after 1868, to release property from taxation until the Constitution of 1895 gave cities and towns such power for the limited period of five years, and upon the matter being submitted to the voters of such city or town for their approval.
2 Thus far we have dealt with the respondents, except the Laurens Cotton Mills. The relator is not so fortunate just yet with this respondent. Having demurred to the return of this respondent, he has, as before remarked, admitted all the facts set out in its return to be true. If this be so, the relator, J. H. Garrison, is neither a citizen or taxpayer in the town of Laurens. If these things be true, what right has he to bring this proceeding against the respondent? Again, the respondent denies all the allegations of fact touching the assessment of .its property for taxation. Well, in this aspect of the case, certainly just nozo, the relator has no right to proceed any further in the present status of the pleadings and proofs against the Laurens Cotton Mills. But we see no reason why the parties, the relator and this particular respondent, may not be required either to have the issues of fact tried by a jury or a special referee. We will overrule the demurrer of the relator as far as the Laurens Cotton Mills is concerned, and *457we will let the writ against the city council of Laurens await the termination of the contest between the relator and the Laurens Cotton Mills.
It is ordered, therefore, that the return of all the respondents, except the Laurens Cotton Mills, be held insufficient; but that the demurrer of the relator to the return of the Laurens Cotton Mills be not sustained, with leave to the relator to apply for a trial of the issues of fact between himself and the Laurens Cotton Mills .in one of the methods required by law. In the meantime, the issuance of the writ in mandamus against the city council of Laurens will be stayed.